Citation Nr: 0620762	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  98-12 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a stomach disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty in the Air Force from April 
1979 to June 1980; he also served on active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) in the 
Air Force Reserves between September 1975 and April 1979.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1997 rating 
decision issued by the Los Angeles, California, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In an August 2000 decision, the Board denied service 
connection for arthritis and remanded the above issues for 
additional development.  In March 2004, the veteran failed to 
appear for a scheduled hearing before a Veterans Law Judge at 
the RO (Travel Board hearing); therefore, his request for a 
hearing is deemed withdrawn.  38 C.F.R. § 20.704 (2005).

In May 2004, the Board again remanded the above issues for 
additional development.  The case is now before the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  There is no competent medical evidence linking a stomach 
disorder, to include the veteran's gastroesophageal reflux 
disease (GERD), to service.

2.  There is no competent medical evidence linking the 
veteran's current psychiatric disorder to service or showing 
that a psychosis was manifested within one year of service 
discharge.




CONCLUSIONS OF LAW

1.  A stomach disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2005).

2.  A psychiatric disorder was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, VA 
notice and duty to assist letters dated in November 2002 and 
May 2004 satisfied VA's duty to notify under 38 U.S.C. 
§ 5301(a) and 38 C.F.R. § 3.159, as they informed the 
appellant of what evidence was needed to establish service 
connection, of what VA would do or had done, and what 
evidence he should provide, and informed the appellant that 
it was his responsibility to help VA obtain evidence 
maintained by state or local governmental authorities and 
medical, employment or other non-government records necessary 
to support his claims.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the appellant was not provided with 
notice of the type of evidence necessary to establish an 
initial disability rating or an effective date, if service 
connection was granted on appeal.  Since service connection 
is being denied, no effective date will be assigned, so the 
Board finds that there can be no possibility of any prejudice 
to the claimant under the holding in Dingess/Hartman.  The 
appellant and his representative have not alleged any 
prejudice with respect to the timing of the notification, nor 
has any been shown.

Service, non-VA and VA medical records, VA examination 
reports, a VA physician's statement, Social Security 
Administration (SSA) records, service personnel records, and 
lay statements have been associated with the record.  The 
Board finds that VA has obtained, or made reasonable efforts 
to obtain, all evidence which might be relevant to the issue 
on appeal and that VA has satisfied, to the extent possible, 
the duty to assist.  In compliance with the Board's August 
2000 and May 2004 remands, the veteran was asked to identify 
health care providers and to sign authorizations for release 
of information.  He did not respond to the May 2004 VA notice 
letter.  Additional service personnel and medical records, VA 
medical records, and SSA records have been associated with 
the record.  In November 2005, the veteran was examined and 
the examiners provided the requested etiology opinions.  The 
Board is not aware of the existence of additional relevant 
evidence in connection with the appellant's claims, which VA 
has not sought.  In January 2006, VA readjudicated the appeal 
and issued a supplemental statement of the case (SSOC).  
Given the foregoing, the Board finds that VA has 
substantially complied with the Board's August 2000 and May 
2004 remands with regard to this appeal.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  

The initial unfavorable decision was issued in September 
1997, prior to the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006)).  As noted above, the claimant has been provided with 
the content-complying notice required under the holding in 
Pelegrini, which was issued prior to the issuance of the SSOC 
in January 2006.  The VA notice letters informed the 
appellant of what evidence was required to substantiate his 
claims and of his and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit information 
describing additional evidence or the evidence itself to VA, 
and informed that it was his responsibility to make sure 
records are received by VA.  In particular, the appellant was 
asked to sign authorizations for release of information or to 
get records and submit them himself and to provide medical 
evidence showing that the claimed disabilities were incurred 
in or aggravated in service.  He failed to report repeatedly 
to scheduled Travel Board hearings.  Based on the above, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2005).  Where a 
veteran who served for ninety days or more after December 31, 
1946 develops certain chronic diseases, such as a psychosis, 
to a degree of 10 percent or more within one year from 
separation from service, such diseases may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2005).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

Direct service connection may be granted only when a 
disability was incurred or aggravated in the line of duty, 
and not the result of the veteran's own willful misconduct 
or, for compensation claims filed after October 31, 1990, the 
result of his abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a) (2005).  

There is no indication that the appellant engaged in combat 
with the enemy during service, as would warrant the 
application of 38 U.S.C.A. § 1154 (West 2002).  The veteran 
does not assert that he served in combat and his personnel 
records reveal that he served during peacetime.

Stomach Disorder

Initially, the veteran claimed that he should be service 
connected for a stomach disorder secondary to the pain 
medications he took for his back disorder, which he contended 
should be service-connected as it was due to an in-service 
injury.  But the Board observes that the veteran failed to 
perfect his appeal with regard to the September 1997 rating 
decision, determining that no new and material evidence had 
been received to reopen his previously denied claim of 
service connection for a back disorder.  The veteran is only 
service-connected for tinea cruris, not a back disorder; 
therefore, the Board will only consider service connection on 
a direct basis as the veteran does not claim his stomach 
disorder is due to his tinea cruris.

The preponderance of the evidence is against service 
connection for a stomach disorder.  This is so because, even 
though the veteran's reserve service medical records show 
that the veteran was treated in August 1977 and August 1978 
for gastroenteritis and his service medical records reflect 
treatment for gastroenteritis in April 1980, clinical 
findings with regard to his stomach were noted as normal on 
his May 1980 separation examination report.  Post-service 
SSA, non-VA, and VA medical records reflect treatment for 
stomach pains, gastritis, and GERD, with the first occasion 
shown in July 1975.  But, after a thorough review of the 
claims file, the November 2005 VA stomach disorder examiner 
opined that it was less likely than not that either the 
veteran's Helicobacter pylori (which has now been cured) or 
his GERD is related to service.  With regard to the first 
disorder, the examiner noted that Helicobacter pylori is the 
result of bacterial infection, and in no way could be 
directly related to any contact with chemicals or anxiety-
provoking situations in service.  Furthermore, GERD is a 
mechanical problem, totally unrelated to psychological or 
infectious disorders.  Contact with chemicals would not cause 
GERD.  While GERD may very well be aggravated by ingestion of 
pain medications, like the ones the veteran takes for his 
nonservice-connected back problems, ingestion of them is not 
going to change or modify GERD in any way.  While GERD may be 
aggravated by ingestion of certain foods or by smoking or by 
medications, there is in no way any relationship to 
causation.  The primary cause of reflux is that there is a 
difference between the pressure in the stomach and esophagus, 
which is reversed.  The examiner added that there is no 
historical evidence of cancer in the veteran's stomach and, 
if there were, it would be totally unrelated to the handling 
of carcinogenic materials, if the cancer was related to GERD 
as a causation.  In addition, a May 1998 response from the 
Department of the Air Force revealed that no external or 
internal radiation exposure data on the veteran was in the 
USAF Master Radiation Exposure Registry.  In the absence of 
other medical opinions in the record linking the veteran's 
current stomach problems to service, the veteran's claim must 
be denied.  

Psychiatric Disorder

The veteran contends that the problems he had in service led 
to his current psychiatric problems.

The Board acknowledges that, in a June 2003 statement, a VA 
staff psychiatrist indicated that the veteran suffers from a 
depressive disorder and had been under his care for the past 
four years.  Based on the veteran's self-reported history 
that he received psychiatric treatment while in the military 
for mood problems, the VA psychiatrist noted that it is 
possible that the veteran's present psychiatric problems are 
related to the same condition he had in the military.  The 
Court has found that the Board may consider a physician's 
opinion to be of less weight and credibility when the basis 
of the opinion is shown to be less than complete or 
contradicted by other evidence.  See Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993).  Medical possibilities and 
unsupported medical opinions carry negligible probative 
weight.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The June 2003 VA psychiatrist's reiteration of the 
veteran's self-reported history is not competent medical 
evidence.  Mere acquiescence with the appellant's contentions 
does not constitute competent medical evidence of diagnosis 
or causality.  LeShore v. Brown, 8 Vet. App. 406 (1996).  The 
Board is not bound to accept medical opinions or conclusions, 
which are based on a history supplied by the appellant, where 
that history is unsupported by the medical evidence.  See 
Black v. Brown, 5 Vet. App. 177, 180 (1993).

Instead the Board concludes that the preponderance of the 
evidence is against service connection for a psychiatric 
disorder.  This is so, because, contrary to the veteran's 
contentions, service personnel and medical records show that 
the veteran was treated for alcohol abuse and 
administratively discharged early for unsuitability due to 
apathy, a defective attitude, and the inability to expend 
effort constructively.  His service personnel records showed 
multiple reprimands and counseling for inappropriate 
behavior, resulting in revocation of his NCO Club privileges 
and on-base driving privileges.  He had at least two driving 
under the influence (DUIs) and one reckless driving citation.  
The veteran's performance appraisal indicated that he needed 
more supervision than a normal E-5.  A June 1980 memorandum 
in support of an administrative discharge reveals that over 
the course of the prior year, the veteran had frequently 
demonstrated an inability to conform his behavior to that 
expected of members of the Air Force.  In June 1979, his 
misconduct resulted in termination of his membership 
privileges at the NCO Club.  He received four letters of 
reprimand for improper passing on base, disrespect to an NCO, 
illegal entry on to the Air Force Base, and civil convictions 
for DUI.  He was placed in an alcoholic rehabilitation 
program, which was deemed a failure, and was placed on the 
control roster for bearing and behavior problems.  After the 
veteran was discharged from service, he went back to school 
at California State in San Bernardino and graduated in 1984 
with a BA in management science.  He married in 1989 and 
divorced in 1994. 

Post-service VA and SSA medical records show initial 
treatment for adjustment reaction with mixed emotional 
features and alcohol abuse in February 1997.  At a November 
1998 SSA psychological evaluation, the veteran admitted to 
being arrested three times for DUIs and going through a 
court-related drug and alcohol program and being arrested 
about eight times for spousal abuse.  He also claimed that he 
had been abused or molested by his brothers as a child.  The 
examiner diagnosed the veteran with dysthymia and noted that 
his psychosocial stressors were limited employment, living in 
a rented room, chronic back pain, early childhood 
molestation, and financial problems.  At a January 2000 SSA 
psychological evaluation, the veteran reported a history of 
psychotic episodes since the age of 10 (visual 
hallucinations) and psychiatric hospitalization in 1980.  
However, there is no evidence that the veteran was 
hospitalized in 1980.  In 1999, the veteran was placed in the 
psychiatric unit in the county jail.  The January 2000 SSA 
examiner noted that the veteran was a poor historian, 
diagnosed him with major depression, moderate, without 
psychotic features, and indicated that the veteran's 
psychosocial stressors related to lack of support group, lack 
of social support, and current employment.  A July 2000 SSA 
disability determination rationale reflects that the 
veteran's therapy sessions were for dysthymic disorder and 
adjustment disorder secondary to medical problems and that he 
received psychotherapy to help him cope with depressive 
symptoms due to lack of financial resources and emotional 
support.  Other post-service medical records show a history 
of alcohol abuse and arrests for disorderly conduct and elder 
abuse.

The Board finds the November 2005 VA mental disorders 
examiner's opinion more persuasive.  After a thorough review 
of the service and post-service medical records and an 
examination, the VA examiner diagnosed the veteran with 
depression, not otherwise specified (NOS), and a personality 
disorder, NOS.  Unlike the veteran's treating psychiatrist, 
this examiner opined that, after a review of the veteran's 
claims file and medical folder, it is less likely than not 
that the veteran's depression or personality disorder were 
caused, or aggravated, by his experiences in the military.  
There is sufficient history to suggest that the veteran had 
childhood emotional difficulties that preceded his entrance 
into the military.  He completed his reserve tour of duty 
without difficulties but then began to get into difficulties 
during active duty in the Air Force and was given a general 
discharge under honorable conditions.  On two separate 
occasions, the veteran has petitioned the Air Force Board of 
Corrections for an upgrade; both of which were denied.  The 
examiner added that, in addition to his personality disorder, 
the veteran has difficulty controlling his anger and temper 
and had been arrested many times for alleged spousal abuse 
and elderly abuse.  The veteran denied these charges but 
served time in jail on those charges.  He had also been 
arrested for DUIs on at least two occasions as an adult, one 
while he was on active duty in the Air Force.  Instead of his 
about 19 months in the Air Force causing or aggravating any 
psychiatric problems, it appears that the veteran's childhood 
abuse, his anger management problems, and his alcohol abuse 
were of a longstanding nature and that his own willful 
misconduct led to his discharge from service.  The veteran 
has not been diagnosed with a psychosis.

Finally, the appellant and his representative may believe 
that there was a causal relationship between the veteran's 
service and his stomach and psychiatric disorders.  However, 
the Board notes that there is no indication that they possess 
the requisite knowledge, skill, experience, training, or 
education to qualify as a medical expert for their statements 
to be considered competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay persons are not considered 
competent to offer medical opinions regarding causation or 
diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As there is no medical evidence that the veteran's current 
stomach and/or psychiatric disorders had their onset, or were 
aggravated, in service, including on a presumptive basis, and 
as there is no evidence that these diseases were otherwise 
causally linked to an injury or disease of service origin, or 
that a psychosis was manifested within one year of service 
discharge, the Board finds that entitlement to service 
connection is not warranted, and there is no doubt to be 
resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  Accordingly, service connection on a direct basis 
under 38 C.F.R. § 3.303 or on a presumptive basis under 
38 C.F.R. §§ 3.307 and 3.309 is not warranted. 


ORDER

Service connection for a stomach disorder is denied.

Service connection for an acquired psychiatric disorder is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


